The plaintiff in error, hereinafter referred to as the defendant, was convicted in the district court of Cotton county, on a charge of possession of intoxicating liquor, with intent to sell or otherwise furnish the same, contrary to the statutes in such cases made and provided, this being a second and subsequent conviction of a violation of the prohibitory laws of the state; and was sentenced to pay a fine of $100, and to serve a term of three years in the penitentiary. From the judgment and sentence the defendant has appealed to this court.
The appeal in this case was filed on the 16th day of December, 1929. No brief has been filed on behalf of the defendant, and no appearance made for oral argument. Where no brief is filed and no appearance made for the defendant, the court will consider the appeal is without merit or has been abandoned.
An examination of the record shows there are no fundamental or prejudicial errors. The judgment is affirmed.
EDWARDS and CHAPPELL, JJ., concur.